Order of the Supreme Court, Queens County, entered February 19, 1965, reversed insofar as appealed from by the respective parties, with costs to respondent-appellant; defendant’s motions to set aside the verdict in plaintiffs’ favor and to dismiss the complaint granted; and judgment directed to be entered accordingly, in favor of defendant, with costs. In our opinion, plaintiffs failed to present evidence upon which a finding could be made that defendant was negligent. Beldock, P. J., Ughetta, Brennan, Hopkins and Benjamin, JJ., concur.